DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some variation of AlxInyGa1-x-yN, does not reasonably provide enablement for when x=1 and y>1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The claim requires the buffer layer comprising a plurality of layer with the general formula:
AlxInyGa1-x-yN, where x≤1, and y≥0. 
The scope of this limitation allows for the situation where x=1, and y≥1.

Al1In1Ga1-1-1N, or
Al1In1Ga(-1)N.
Examiner does not know how one makes a material with a “-1” amount of Ga. Further, the disclosure does not teach how one makes such a material. Therefore, the claim fails to enable the full scope of the claim where x=1 and y≥1. Thus, one cannot make the full scope of the claimed invention. See Trustees of Boston Univ. v. Everlight Elec. Co., Ltd., 896 F.3d 1357, 1364 (2018), where the Federal Circuits “precedents make clear that the specification must enable the full scope of the claimed invention.” (citations omitted).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10,
Claim 10 is dependent on claim 1. Claim 10 requires the total thickness of the buffer layer to be at least 1 micrometer. Claim 1 only requires 6 layers (two in the first region, two in the second region, and 2 in the third region). Claim 1 states that each layer is only 1 to 50 nanometers. This gives a maximum total thickness of 300 nm. If the total maximum thickness is at most 300 nm how can these six layer be at least 1 micrometer?
Based upon Applicant’s arguments filed June 24, 2021, claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 10 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed June 24, 2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that support for the thickness being at least 1 micrometer can be found in the specification and in figure 2, and this statement 
Under MPEP 2111.01 it is improper to import claim limitations from the specification into the claim. Here the importation is relying on figure 2 to show that either the first region, second region, and/or third region can contain multiple layers. However, Applicant has not claimed which region actually has the necessary number of layers to make the total thickness at least 1 micrometer. 
Based upon the above, while Applicant has written description support for the buffer layer being at least 1 micrometer, Applicant has failed to claim the subject matter that they regard as their invention as stated in their arguments. Rather, they are relying on the improper importation of the disclosure into the claims. As such the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which they regard as their invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sato (US 2010/0237387 A1) (“Sato”).

    PNG
    media_image1.png
    247
    520
    media_image1.png
    Greyscale

Regarding claim 1, Sato teaches at least in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
a substrate (2); and 
a buffer layer (bottom 6 to 41)comprising a plurality of layers having a composition AlxInyGa1-x-yN, where x≤1, and y≥0 (figures 6-8 where the layers can be AlN (when x=1, y=0, GaN (when x=0, y=0), and AlGaN (when x<1, y=0)); 

one according to a first layer profile (6) and another according to a second layer profile (8), 
wherein the first layer profile (6) has a higher aluminum content (AlN) than the second layer profile (8) (where figure 6 shows that the aluminum concentration in 6 is 1 and higher than 8); 
wherein the buffer layer (bottom of 5 to 41) has a second region (B) comprising at least two layers (82 and 6),
 one according to a third layer profile (6) and another according to a fourth layer profile (82), 
wherein the third layer profile (6) has a higher aluminum content than the fourth layer profile (82) and the fourth layer profile (82) has a lower aluminum content than the second layer profile (8) of the first region (A) (this is shown in figure 6);
wherein the buffer layer (bottom of 5 to 41) has a third region (C) comprising at least two layers (6 and 7),
one according to a fifth layer profile (6) and another according to a sixth layer profile (7), 
wherein the fifth layer profile (6) has a higher aluminum content than the sixth layer profile (7) and the sixth layer profile (7) has a lower aluminum content than the fourth layer profile (82) of the second region (B) (this is shown in figure 6 where 7 is GaN, and 82 is a form of AlGaN); 
wherein each individual layer independently (6, 7, 8, 82) has a thickness, measured in a growth direction, between about 1 nanometer and 50 nanometers (¶¶ 0032-33, where all 6s have 
wherein the aluminum content in the odd numbered layers is between 0.91 and 1 (all the odd numbered layers are element 6, and are AlN. Thus, they each have an aluminum content of 1), and 
wherein at least one pair of layer profiles selected from the first layer profile and second layer profile, third layer profile and fourth layer profile, and fifth layer profile and sixth layer profile repeats at least one time within the first region, second region, or third region, respectively (figure 6 shows that region C repeats).
Regarding claim 2, Sato teaches at least in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
wherein the aluminum content is fixed throughout a thickness of each individual layer Based upon the comparison of figure 6 to figure 7, figure 6 shows that the Al concentration is fixed, while figure 7 shows that at least in layers 8, and 82 it can vary).
Regarding claim 3, Sato teaches at least in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
wherein the aluminum content is fixed throughout a thickness of each of the layers using odd numbered layer profiles (figure 6 shows that all 6s have a fixed Al concentration).
Regarding claim 7, Sato teaches at least in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
wherein the aluminum content throughout the thickness of the odd numbered layer profiles is substantially the same (figure 6 shows that all 6s have a fixed Al concentration).
Regarding claim 10, Sato teaches at least in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
wherein the buffer layer has a thickness, measured in a growth direction, of at least 1 micrometer (based upon the teachings of the thickness of the layers in claim 1, and the number of layers shown in figure 9, and ¶¶ 0028-29, where the number of 6’s and 7’s in each region can be 4-50 Sato teaches the buffer layer can have the claimed thickness as they number of layers can be adjusted).
Regarding claim 12, Sato teaches at least in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
wherein the thickness of the layers with odd numbered layer profiles (404/408/412) is substantially the same (¶ 0050, where the thickness is about 370 nm) and/or the thickness of the layers with even numbered layer profiles (¶¶ 0032-33, where all 6s have the same thickness 0.5-20nm).


Response to Arguments
Regarding the art rejection,
Applicant’s arguments with respect to the art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the 35 USC § 112(b) rejection,
Applicant’s arguments rely on information contained in the specification, but not claimed. This is improper as stated in the rejection above. If Applicant wants to claim the total thickness Applicant will need to claim which layers contain a plurality to meet the total thickness.
Regarding the affidavit,
The affidavit is moot as the prior art rejection does not rely upon the art referenced in the affidavit. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.